 1
                           UNITED STATES DISTRICT COURT
 2
 3                       CENTRAL DISTRICT OF CALIFORNIA
 4
     KEIANA ALDRICH,               )              Case No: 5:20-cv-00974-MCS(KKx)
 5                                 )
                       Plaintiff,  )
 6                                 )              [PROPOSED] ORDER ON
     vs.                           )              STIPULATED PROTECTIVE
 7                                 )
                                   )              ORDER
 8                                 )
     GERARDO ROMO, SAMUEL          )
 9   NAVARRO, IVAN ORDAZ, MOLLY ))
10   HILL, SHANNON STARK,          )
     TAMMATHA FOSS, and KATHLEEN ))
11
     ALLISON.                      )
12                     Defendants. )
                                   )
13                                 )
14
           Based upon the Stipulated Protective Order filed between the parties on
15
     December 11, 2020, the Court approves and hereby orders that the parties shall
16
     comply with the terms of the Stipulated Protective Order.
17
18
           IT IS SO ORDERED.
19
20
     Dated: December 14, 2020                ____________________________________
21                                           HONORABLE KENLY KIYA KATO
22
                                             UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                         PROPOSED ORDER – STIPULATED PROTECTIVE ORDER
                     ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(MCS)(KK)
                                                PAGE 1
